DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,7,10,11,15,17,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omeragic et al. 20170176629 in view of Nichols 20150338541.
Referring to claim 1, Omeragic discloses a method for determining metal loss in a layered system, comprising: disposing an EM metal loss tool (16)  downhole, wherein the EM metal loss tool comprises one or more transmitters (see fig. 2, at 57)  and one or more receivers (66,68,70,72,74); broadcasting an electromagnetic field from the one or more transmitters of the EM metal loss tool into the layered system (see paragraph 0036, transmitter emits magnetic field signals toward nested casings) , wherein the layered system alters the electromagnetic field into an altered electromagnetic field; recording the altered electromagnetic field with the one or more receivers (see paragraph 0037, secondary magnetic field signal detected by the receivers); processing the signal with an information handling system (18); preparing a layered model of the 
Referring to claim 2, Omeragic , as modified, discloses determining metal loss on another layered system disposed on a second casing, wherein the layered system is disposed on a first casing (see fig. 3, at box 108 , determines thickness in each tubular which includes a casings, see paragraph 0028, thereby the metal loss may be determined ).
Referring to claim 3, Omeragic discloses performing an inversion to determine an equivalent thickness of a pipe string ( see fig. 3, at box 108, process performs inversion to determine thickness of individual casings).
Referring to claims 7,15 and 20,  Omeragic discloses the broadcasting the electromagnetic field from the one or more transmitters of the EM metal loss tool comprises a plurality of frequencies (see paragraph 0036).


Referring to claims 17-18, Omeragic discloses the at least one receiver is disposed on a first sub-assembly ( see fig. 2, section where element 66 is located) and the transmitter is disposed on a second sub-assembly ( section where element 57 is located) and  a third sub-assembly ( section between element 66 and 57 in figure 3) is disposed between the first sub-assembly and the second sub-assembly.

Allowable Subject Matter
Claims 4-6,8-9,12-14,16,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23 are allowed.

Response to Arguments
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive. The Applicant argues the amended claim 1 in not taught by Omeragic in view of Nichols. However, the application is incorrect.  Omeragic teaches in combination with the other limitation so of claim 1, preparing a layered model of the layered system that includes one or more magnetic permeabilities for each layer in the layered system (see paragraph 0054 and Figure 3, inversion model used that includes magnetic permeability of the tubulars) ; and determining thickness of each layer in the layered .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Giovanna Wright/Primary Examiner, Art Unit 3672